COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §                 No. 08-15-00345-CV
IN RE
                                                §             ORIGINAL PROCEEDING
ALFREDO FLORES,
                                                §                 ON PETITION FOR
RELATOR.
                                                §               WRIT OF MANDAMUS

                                 MEMORANDUM OPINION

        Relator, Alfredo Flores, has filed a petition for writ of mandamus against the Honorable

Eduardo Gamboa, presiding judge of the Probate Court No. 1 of El Paso County, Texas, asking

that we order Respondent to withdraw an order disqualifying Relator’s attorney from

representing him in cause number 2015CGD00225, styled In the Guardianship of Sherleen

Lockhart Hervey, an Incapacitated Person. Relator also filed a motion to stay the underlying

case pending resolution of this original proceeding. We deny the motion to stay and the relief

sought by the mandamus petition.

        To be entitled to mandamus relief, Relator must meet two requirements. In re Prudential

Insurance Company of America, 148 S.W.3d 124, 135 (Tex. 2004); Walker v. Packer, 827
S.W.2d 833, 840 (Tex. 1992).       First, he must show that the trial court clearly abused its

discretion. In re Prudential, 148 S.W.3d at 135. Second, he must demonstrate that there is no

adequate remedy by appeal. In re Prudential, 148 S.W.3d at 135-36; In re McAllen Medical

Center, Inc., 275 S.W.3d 458, 462 (Tex. 2008). Finding that Relator has not made the required
showing, we deny the motion to stay and the petition for writ of mandamus.




December 9, 2015
                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                             -2-